Citation Nr: 1532129	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an umbilical hernia.

 2.  Entitlement to service connection for an inguinal hernia. 

3.  Entitlement to an effective date prior to June 16, 2009, for the grant of service connection for depression.


WITNESSES AT HEARING ON APPEAL

Appellant, R.F.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to August 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In November 2006, the RO denied a claim for service connection for an umbilical hernia.  In November 2008, the RO denied a claim for service connection for an inguinal hernia.  In February 2010, the RO granted service connection for depression, and assigned an effective date for service connection of June 16, 2009.  The Veteran appealed the issue of entitlement to an earlier effective date for service connection, and in December 2011, the RO denied the claim. 

In July 2009, the Veteran was afforded a hearing at the RO.  In May 2014, the Veteran was afforded a hearing before the undersigned, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning first to the issue of entitlement to service connection for an umbilical hernia, while the Board recognizes that the RO obtained an appropriate etiological opinion in September 2014, the Board finds that it is incomplete in an important respect.  More specifically, in the Board's previous remand, the Board requested that in the process of reaching an opinion as to this matter, the examiner was to include a discussion of the Veteran's documented medical history and assertions, noting that the Veteran had submitted photographs of himself from service, received in July 2009, which reportedly depicted his umbilical hernia, albeit not quite as pronounced as it was at the time of his subsequent surgery in 2006.   However, the Board's review of the September 2014 VA examination report does not reflect any mention of this photograph.  The examiner merely notes that there was no finding of an umbilical hernia at separation.  Therefore, the Board finds that the examination is incomplete and that an additional opinion/examination is therefore warranted.

With regard to the claim for an effective date prior to June 16, 2009, for service connection for depression, as noted in the Board's July 2014 Remand, during his hearing, held in May 2014, it was argued that an effective date between 1998 and 2006, was warranted.  It was essentially argued that the Veteran filed claims for service connection for a personality disorder in 1998, and for service connection for bipolar disorder in about 2000.  In this regard, in a rating decision, dated in April 2000, the RO denied service connection for a personality disorder.  In December 2006, the RO denied service connection for bipolar disorder.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  During his hearing, it was argued that both of these decisions were based on clear and unmistakable error (CUE). 

To the extent that the Veteran has recently asserted, in January 2015, that the RO's December 2006 decision is not final because he filed a timely notice of disagreement in July 2007, this is not in dispute.  However, in March 2008, a statement of the case was issued, and there is no record of receipt of a timely appeal.  The Board cannot find any basis for waiving this requirement.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Therefore, the RO's December 2006 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.202 (2014).  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In the Board's July 2014 Remand, it stated that the RO had not yet adjudicated the issues of CUE in its April 2000 and December 2006 decisions.  As these decisions both involved claims for psychiatric disorders, the CUE issues are considered to be inextricably intertwined with the claim for an earlier effective date for service connection for depression.  Therefore, these claims must be decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In December 2014, the RO issued a supplemental statement of the case in which is merely noted that its April 2000 and December 2006 decisions had not been appealed, and were final.  There was no adjudication of the CUE claims.  Accordingly, on remand, the Veteran's CUE claims must be adjudicated.  Stegall.

With regard to the claim for service connection for an inguinal hernia, the Veteran asserts that he has an inguinal hernia that was caused or aggravated by service-connected disability.  Specifically, he asserted that his inguinal hernia was evident shortly after service, and that he had had abdominal pain between about 1993 and 1994.  He asserts that his inguinal hernia was caused or aggravated by chronic constipation and/or diarrhea related to his service-connected IBS and/or gastroesophageal reflux disease (GERD).  

In the Board's July 2014 Remand, it directed that the Veteran be afforded a VA examination to determine whether or not he has an inguinal hernia that is etiologically related to service, or whether his inguinal hernia was caused or aggravated by a service-connected disorder.  Id.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, in September 2014, a negative opinion was obtained as to both direct and secondary service connection.  

The RO subsequently requested a supplemental opinion from the September 2014 examiner in which the examiner was requested to provide a rationale on the issue of the possibility of aggravation of an inguinal hernia by service-connected disability.  

In December 2014, a supplemental opinion was obtained from the examiner.  However, the opinion merely cites to a medical journal, with no discussion of the facts of the Veteran's case.  It is therefore insufficient, and a remand is required in order to obtain a more detailed rationale on the possibility of aggravation by service-connected disability.  Barr; see also 38 C.F.R. § 3.310 (2014); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).

The Board notes that in July 2015, the RO granted service connection for Barrett's esophagus, the evaluation of which has been combined with his GERD and IBS.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the VA examiner who offered the September 2014 and December 2014 opinions.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  The examiner should respond to the following:

a)  The examiner is specifically requested to note his review of the photograph of the Veteran in service that was received in July 2009, and that reportedly depicts his umbilical hernia much as it was at the time of his post-service surgery in 2006.  The examiner should then opine whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that his current umbilical hernia is in any way related to the hernia that is reportedly depicted in the photograph that was received in July 2009.

b)  The examiner is specifically requested to state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's inguinal hernia was caused by, or aggravated by, a service-connected disability, specifically to include irritable bowel syndrome, gastroesophageal reflux disease, and Barrett's esophagus. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.
 
2.  If the examiner who performed the September 2014 VA examination is not available, or is unable to render the requested supplemental opinions without examining the Veteran, the Veteran should be scheduled for an additional VA examination, by an examiner with the appropriate expertise.  The examiner must review the claims file and must note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies and tests should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should provide the following:

a)  The examiner is specifically requested to note his review of the photograph of the Veteran in service that was received in July 2009, and that reportedly depicts his umbilical hernia much as it was at the time of his post-service surgery in 2006.  The examiner should then opine whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that his current umbilical hernia is in any way related to the hernia that is reportedly depicted in the photograph that was received in July 2009.

b)  The examiner is specifically requested to state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's inguinal hernia was caused by, or aggravated by, a service-connected disability, specifically to include irritable bowel syndrome, gastroesophageal reflux disease, and Barrett's esophagus. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

3.  Adjudicate the Veteran's claims that RO rating decisions, dated in April 2000, which denied a claim for service connection for a personality disorder, and December 2006, which denied a claim for service connection for bipolar disorder, were based on clear and unmistakable error.
 
4.  After the development requested in the third paragraph of this remand has been completed, readjudicate the Veteran's claim of entitlement to an effective date prior to June 16, 2009, for service connection for depression. 

5.  After the development requested in the first two paragraphs of this remand has been completed, readjudicate the issues of entitlement to service connection for an umbilical hernia and an inguinal hernia. 

6.  If any of the benefits sought on appeal remain denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

